In an action to enjoin the alleged violation of several statutes by the excavation and placement of pipelines without proper permission under certain highways owned and maintained by plaintiffs, defendants appeal from an order of the Supreme Court, Nassau County, dated October 10, 1972, which granted plaintiffs’ motion for an injunction pendente lite, upon a stated condition, and denied defendants’ cross motion for a change of venue of the action and the motion. Order reversed, without costs; plaintiffs’ motion denied; and defendants’ cross motion dismissed as moot. In our opinion, considering all the equities, it was an improvident exercise of discretion to grant the preliminary injunction. We reach no other issue. It is our further opinion that the interests of justice and the interests of both parties will best be served by an immediate trial of the action. Since it appears from the briefs of the parties that plaintiffs have consented to a change of venue of the action to Suffolk County, and since we have denied plaintiffs’ motion for a temporary injunction, defendants’ cross motion has been rendered moot. Latham, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.